 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9
      APTUS HEALTH, INC.,

10
                           Plaintiff,
                                                               NO. C18-1351RSL
11
                    vs.

12
      JOHN DOE 1 AND JOHN DOE 2,                               ORDER TO SHOW CAUSE

13
                           Defendants.
14
            This matter comes before the Court sua sponte. The above entitled case was filed on
15
     September 12, 2018. This Court issued an Order Granting Motion for Expedited Discovery on
16
     January, 10, 2019. No documents have been filed since January 10, 2019.
17
            Plaintiff is hereby ORDERED TO SHOW CAUSE why the above-captioned case should
18
     not be dismissed for failure to prosecute pursuant to Local Civil Rule 41(b)(1). Plaintiff shall
19
     file a responsive brief no later than November 15, 2019. The Clerk of Court is directed to place
20
     this Order to Show Cause on the Court’s calendar for Friday, November 15, 2019.
21
                   DATED this 30th day of October, 2019.
22

23

24                                             A
                                               Robert S. Lasnik
25
                                               United States District Judge
26

27

28   ORDER TO SHOW CAUSE
